DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims 
Claims 52-60 are currently pending and presented for examination on the merits.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 52-68, drawn to a dosage formulated for simultaneous administration comprising active ingredient, wherein the active ingredient consist of dextromethorphan, quinidine and an opioid, classified in A61K31/485.
II. Claim 69, drawn to a method of treating pain, classified in A61K31/4709.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the dosage form instantly claimed can be used in the treatment of opioid dependency.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
the inventions have acquired a separate status in the art in view of their different
classification,
the inventions have acquired a separate status in the art due to their recognized divergent subject matter,
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Election of Species
This application contains claims directed to the following patentably distinct species.
Species A: Opioid Agonist (claims 52-55, 58-59, and 63-67 and specification p.4).
 If Applicant elects Group I or II, one specific species of opioid agonist must be elected to be fully responsive. The species are independent or distinct because each opioid agonist has different potency and chemical structure. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, claims 52-55, 58-59, 62-63, and 68-69 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the inventions have acquired a separate status in the art in view of their different classification; and the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Daniel Scolnick on February 12, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 52-68 and species election of morphine sulfate.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 56-57, 60-61 and 69 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting 
Priority
Acknowledgement is made that the instant application is a continuation (CON) of U.S. Provisional Application No. 15/977,012 filed on May 11, 2018 now abandoned, which claims benefit to U.S. Non-Provisional Application No. 15/977,012 is a CON of U.S. Non-Provisional Application No. 14/772,128 filed on September 2, 2015 now abandoned, U.S. Non-Provisional Application No.  14/772,128 is a 371 of PCT/US2014/022050 filed on March 7, 2014 which claims benefit to U.S. Provisional Application No. 61/774,113 filed on March 7, 2013. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 52-55, 58-59, and 62-68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Babul et al. (US2010/0249045 A1) as evidenced by PubChem CID5462351.
Babul et al. teaches oral pharmaceutical compositions of opioid agonists, extended release pharmaceutical compositions of opioid agonist an extended release abuse resistant pharmaceutical composition [abstract and entire document].  The composition is directed to an oral abusable drug pharmaceutical composition that provide extended release delivery of the drug and the use for the treatment of pain [0060 and 0064].  The compositions and methods include (i) one or more abusable drugs (i.e., one or more opioid agonist); and (ii) ADER and (iii) optionally other therapeutic agents in immediate or extended release form, ect. [0091]. The term "abusable drugs”, are limited to one or more "opioid agonist” or “opioid receptor agonist” [0061]. All pain states are contemplated by this invention regardless of etiology, mechanism, duration, prior treatment response and anatomic location, including acute pain, inflammatory pain, chronic pain, cancer pain, visceral pain and neuropathic pain [0332]. All modes of co-administration are contemplated including oral route [0339].  The "abusable drugs" is consider an opioid agonists for the prevention or treatment of diseases and disorders amenable to prevention or treatment with opioids [0380]. Opioids agonist include morphine, levallorphan and pharmaceutical acceptable salts such as morphine sulfate [0385, example 15 and 17]. The amount of abusable drug in the dosage form is about 0.01µg to 1500 mg or about 1mg to about 500mg [0361]. The  For example, in some other embodiments, the dosage form of the abusable drug of the invention contains one or more aversive agents in releasable or partially releasable form, said dosage form not aversive when taken at medically approved doses or at doses consistent with the manufacturers prescribing information, said dosage form producing an aversive effect when taken in excess of medically approved doses or the manufacturers prescribing information [0316]. 
Pubchem CID 5462351 is cited to demonstrate the dextromethorphan hydrobromide is a synonym of dextromethorphan hydrobromide monohydrate [see chemical names/synonym]. 
et al. does not teach wherein the ratio of dextromethorphan: quinidine: morphine is 1:1:1 [claim 53], wherein dextromethorphan hydrobromide monohydrate [claim 62], and wherein the quinidine is quinidine gluconate or quinidine sulfate [claim 63].
A person of ordinary skill in the art at the time of the invention would have found it prima facie obvious to develop a pharmaceutical composition comprising dextromethorphan, quinidine and morphine sulfate because Babul et al. teaches pharmaceutical compositions that contain one or more opioids, an abuse resistant substances such as quinidine and other therapeutic agents in immediate or extended release form such as dextromethorphan for the treatment of pain and deterring abuse by drug addicts. The skilled artisan would have been motivated to incorporate morphine, dextromethorphan and quinidine in a pharmaceutical composition because Babul et al. taught that morphine, dextromethorphan and quinidine can be used together in a pharmaceutical composition for treating pain since morphine is an abusable drug, dextromethorphan is used as synergistic therapeutic analgesic effects and quinidine is used as aversive agent. Thus, the skilled artisan would have found motivation and instruction to develop the instantly claimed pharmaceutical dosage since Babul et al. taught Babul et al. taught that morphine, dextromethorphan and quinidine can be used together in a pharmaceutical composition for treating pain since morphine is an abusable drug, dextromethorphan is used as synergistic therapeutic analgesic effects and quinidine is used as aversive agent.
The skilled artisan would have been motivated to use opioid pharmaceutical salts such as morphine sulfate because Babul et al. taught that opioid salts such as morphine sulfate, are suitable salts that can be incorporate in the composition. The skilled artisan would have been motivated use quinidine sulfate because Babul et al. incorporates quinidine salts such as a sulfate in a pharmaceutical composition comprising one or more opioids and dextromethorphan hydrobromide.
In regards to the limitation wherein the ratio of dextromethorphan to quinidine to opioid agonist is about 1:1:1 as recited in claim 53. Babul et al. demonstrates a combination therapy of et al. teaches an amount of abusable drug in the dosage form is about 0.01µg to 1500 mg or about 1mg to about 500mg. The ratio between abusable drug and ADER is about 1:10,000 to about 10,000: 1 by weight, about 1:1000 to about 1000:1 by weight or about 1:250 to about 250:1. In addition, the reference discloses that the abusable drug and the dextromethorphan can be co-administer in the same dosage. Further, Babul et al. teaches that the aversive agent in the dosage form may be about 0.00000000001 mg to about 2000 mg and pharmacologic antagonist is about 0.00001mg to 1000 mg, or about 0.01 to about 200mg. The skilled artisan would have been motivated to include composition comprises about 10 mg, about 20 mg, about 30 mg, about 40 mg, about 50 mg or about 60 mg of the opioid agonist because Babul et al. taught that the opioid agonist can be present in amounts of about 0.01µg to 1500 mg or about 1mg to about 500mg for the treatment of pain. The skilled artisan would have been motivated to use the instantly ratio of dextromethorphan to quinidine to opioid agonist is about 1:1:1 because Babul et al. taught that the abusable drug in the dosage form is about 0.01µg to 1500 mg or about 1mg to about 500mg, aversive agent in the dosage form may be about 0.00000000001 mg to about 2000 mg and pharmacologic antagonist to the abusable drug  is about 0.00001mg to 1000 mg, or about 0.01 to about 200mg in a pharmaceutical composition for the treatment of pain. Such amount disclosed by Babul et al. render obvious to the instantly claimed ratio of 1:1:1. In addition, Babul et al. demonstrates that the ratio between abusable drug and ADER is about 1:10,000 to about 10,000: 1 by weight, about 1:1000 to about 1000:1 by weight or about 1:250 to about 250:1. Given the teachings of Babul et al. the skilled artisan would have had motivation and instruction to arrive at the instantly claimed invention ratio since such amount disclosed overlap and can be safely administer to a subject in need. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05 (I).
prima facie obvious to a person of ordinary skill in the art to modify the teachings disclosed by Babul et al., with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 52-55, 58-59, and 62-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,716,784 in view of Babul et al. (US2010/0249045A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10,716,784 are drawn to a dosage form for treating pain consisting of: dextromethorphan, or a pharmaceutically acceptable salt thereof; quinidine, or a pharmaceutically acceptable salt thereof; and morphine, or a pharmaceutically acceptable salt thereof, wherein the ratio of dextromethorphan, or a pharmaceutically acceptable salt thereof, to quinidine, or a pharmaceutically acceptable salt thereof; to morphine or a pharmaceutically acceptable salt thereof is about 1:1:1[claim 1]. The dosage form of claim 1, wherein the morphine is morphine sulfate [claim 2]. A dosage form for treating pain consisting essentially of: dextromethorphan, or a pharmaceutically acceptable salt thereof; quinidine, or a pharmaceutically acceptable salt thereof; and morphine or a pharmaceutically acceptable salt thereof, wherein the ratio of dextromethorphan, or a pharmaceutically acceptable salt thereof, to quinidine, or a pharmaceutically acceptable salt thereof; to morphine or a pharmaceutically acceptable salt thereof is about 1:1:1 [claim 7]. The claims are drawn a dosage form for treating pain comprising: active ingredients, wherein the active ingredients consist of: dextromethorphan, or a pharmaceutically acceptable salt thereof; quinidine, or a pharmaceutically acceptable salt thereof; and morphine, or a pharmaceutically acceptable salt thereof, wherein the dextromethorphan, or a pharmaceutically acceptable salt thereof to 
	The specification discloses that pharmaceutically acceptable salts of dextromethorphan includes dextromethorphan hydrobromide monohydrate [col. 10, ln 5-12]. 
US 10,716,784 does not explicitly teach quinidine sulfate [claims 1 and 8]. 
Babul et al. traches composition is directed to an oral abusable drug pharmaceutical composition that provide extended release delivery of the drug and the use for the treatment of pain [0060 and 0064].  The compositions and methods include (i) one or more abusable drugs (i.e., one or more opioid agonist); and (ii) ADER and (iii) optionally other therapeutic agents in immediate or extended release form, ect. [0091]. The term "abusable drugs”, are limited to one or more "opioid agonist” or “opioid receptor agonist” [0061]. All pain states are contemplated by this invention regardless of etiology, mechanism, duration, prior treatment response and anatomic location, including acute pain, inflammatory pain, chronic pain, cancer pain, visceral pain and neuropathic pain [0332]. All modes of co-administration are contemplated including oral route [0339].  The "abusable drugs" is consider an opioid agonists for the prevention or treatment of diseases and disorders amenable to prevention or treatment with opioids [0380]. Opioids agonist include morphine, levallorphan and pharmaceutical acceptable salts such as morphine sulfate [0385, example 15 and 17]. The ADER, other abuse deterrent or abuse resistant substances include one or more aversive agents such as bittering agents [0408]. Bittering agents include quinidine and quinidine salts [0414]. A co-administered drug  (in the same or different dosage form, by any route if administration) may be used to provide additive, complementary, super-additive or synergistic therapeutic analgesic effects including NMDA receptor antagonist such as dextromethorphan [0438].  “Pharmaceutically acceptable salts” are well known in the art and include those of inorganic acids, such as hydrochloride, sulfate, hydrobromide and phosphate; and those of organic acids, such as formate, tartrate [0431].
prima facie obvious to formulate a pharmaceutical composition comprising morphine sulfate, dextromethorphan hydrobromide and quinidine sulfate because US 10,716,784 taught a pharmaceutical compositions comprising morphine sulfate, dextromethorphan hydrobromide and quinidine or pharmaceutically acceptable salts and Babul et al. teaches pharmaceutical compositions that contain one or more opioids, an abuse resistant substances such as quinidine and other therapeutic agents in immediate or extended release form such as dextromethorphan for the treatment of pain. The skilled artisan would have been motivated use quinidine sulfate because Babul et al. incorporates quinidine salts such as a sulfate in a pharmaceutical composition comprising one or more opioids and dextromethorphan hydrobromide. Therefore, the skilled artisan would have been motivated to formulate a pharmaceutical composition comprising of dextromethorphan hydrobromide, quinidine sulfate and morphine sulfate.
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art to modify the teachings disclosed by US 10, 716, 784 in view of Babul et al. with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made. 
Conclusion
Rejection of claims 52-55, 58-59, and 62-68 is proper.
Claims 56-57, 60-61 and 69 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b).
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAINA D MATOS NEGRON/            Primary Examiner, Art Unit 1627